DETAILED ACTION
Applicant: CAO, PeiYan & LIU YuRun
Assignee: ShenZhen XpectVision Technology CO., LTD.
Attorney: Na Xu (Reg. No.: 64,369) and Qian Gu (Reg. No. 64,341)
Filing: Arguments filed 27 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 27 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,976,453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was filed after the mailing date of the Non-Final Rejection on 27 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 27 April 2022, with respect to double patenting & prior art rejections have been fully considered and are persuasive in that a terminal disclaimer was filed for US Pat. 10,976,453 and have persuasively argued that Morikawa fails to disclose all of the claimed limitations cited in the prior action (Double Patenting – US Pat. 11, 114,578 (App. Arg., Pgs. 9-10); §102(a)(1), & §103 Rejections)).  Specifically, Morikawa fails to disclose “‘a semiconductor single crystal in the recess . . . having a surface exposed’ [since o]nly a portion of a silicon contact layer 8 is exposed in anode contact hole 10 before anode electrode 12 is formed.  Therefore, epitaxial SiGe layer 6b (semiconductor single crystal) of Morikawa does not have a surface exposed” and “cathode electrode 13 is directly in contact with epitaxial SiGe layer 6b either directly or through epitaxial silicon layers 5a.  Namely, cathode electrode 13 (second electrical contact) is not electrically isolated from epitaxial SiGe layer 6b (semiconductor single crystal)” (App. Arg., Pgs. 6-7).  The rejections of the claims in view of double patenting & §102(a)(1)/§103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the closest prior art references are:
Morikawa – which discloses a photodetector (Figs. 7-8) including a substrate (1) of an intrinsic semiconductor (1; C.2:L.32 silicon substrate 1), a semiconductor single crystal (6b) in a recess (14), a first electrical contact (12) in electrical contact (C.4:L.21 anode electrode 12) with the semiconductor single crystal (6b), a second electrical contact (13) on or in the substrate (1) , and surrounding (Fig. 7) the first electrical contact (12).  However, Morikawa fails to disclose a radiation detector a radiation detector configured to absorb radiation particles (claim 1), it fails to disclose the semiconductor single crystal having a surface exposed (claim 16), and it fails to disclose wherein the second electrical contact is electrically isolated from the semiconductor single crystal (claims 1 & 16).

    PNG
    media_image1.png
    377
    1160
    media_image1.png
    Greyscale


Su et al. – which discloses a photodetector (Su et al.: Fig. 12) including a semiconductor crystal (132; ¶30), a first electrical contact (116), a second electrical contact (122), and further comprising a third electrical contact (136) in electrical contact with the semiconductor single crystal (132), and electrically isolated (114,117 – oxide & nitride layers electrically isolate) from the first (116) and second electrical contacts (122).  However, Su et al. fails to disclose a radiation detector a radiation detector configured to absorb radiation particles (claim 1), it fails to disclose the semiconductor single crystal having a surface exposed (claim 16), and it fails to disclose the second electrical contact surrounds the first electrical contact or the semiconductor single crystal and is electrically isolated from the semiconductor single crystal (claims 1 & 16).

    PNG
    media_image2.png
    433
    634
    media_image2.png
    Greyscale

Yang et al. – which discloses a radiography imaging device with a photoconversion layer made of a cadmium zinc telluride (CZT) and three different electrodes to create a horizontal electric field between interlaced first and second electrodes on one side of the photoconversion layer and a vertical electric field between the first and second electrodes and a third electrode on the other side of the photoconversion layer (Yang et al.: Fig. 1C; ¶6).  However, it fails to disclose a semiconductor single crystal in a recess in the substrate (claims 1 & 16), it fails to disclose the semiconductor single crystal having a surface exposed (claim 16), and it fails to disclose the second electrical contact surrounds the first electrical contact or the semiconductor single crystal and is electrically isolated from the semiconductor single crystal (claims 1 & 16).

    PNG
    media_image3.png
    456
    638
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation detector (claim 1) or a method (claim 16) including a substrate (102) of a semiconductor, a semiconductor single crystal (106) having a different composition in a recess (104) in the substrate (claim 1) or the semiconductor single crystal having a surface exposed (claim 16), a first electrical contact in electrical contact with the semiconductor single crystal (119B), and a second electrical contact (119D) the second electrical contact (119D) surrounds the first electrical contact (119B) or the semiconductor single crystal (106) and is electrically isolated from the semiconductor single crystal (106), in combination with the other claimed elements.  Claims 2-15 and 17-20 are allowed based on dependency.   

    PNG
    media_image4.png
    613
    691
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884